— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered May 21, 1985, convicting him of criminal sale of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
A review of the evidence adduced at trial shows that the defendant failed to establish the affirmative defense of entrapment by a preponderance of the evidence (see, Penal Law § 25.00 [2]). Thus, the jury’s decision on this issue should not be disturbed (see, People v McGee, 49 NY2d 48, 61, cert denied sub nom. Waters v New York, 446 US 942; People v Zaloga, 114 AD2d 871).
We have examined the defendant’s other contentions and find them to be without merit. Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.